Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 05/21/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari (USPGPUB No. 2016/0330075 A1) in view of Ganguli et al. (USPGPUB No. 2020/0389296 A1, hereinafter referred to as Ganguli) and further in view of Wang et al. (USPGPUB No. 2019/0102346 A1, hereinafter referred to as Wang).
	Referring to claim 1, Tiwari discloses a method {Examiner’s interpretation, this claim recites “the service includes at least one” language indicative of a Markush claim, and thus the reference needs to show teaching of at least one element per group.} comprising:
	receiving, by a processor {“processor 262”, see Fig. 2a.},  of an adapter device {“appliance 200”, see Figs. 1 and 2a.}, a service request indicative {“request execution of various applications hosted”, see Fig. 1, [0066].} of a service associated with a virtual multi-layer network switch {“tunneling protocol to provide a virtual private network”, see Figs. 2a and 2b, [0119].};
	identifying, by the processor, a set of processing tasks {“configuration parameters” in device model 805, see Fig. 8, [0286].} associated with the service  based on the service request {“associated with each of the functions that the device 702 is capable of providing” in lieu of the claimed service request ([0286].}; 
	and deploying, by the processor, a processing task instance corresponding to at least one {Examiner’s interpretation, this claim recites “the service includes at least one” language indicative of a Markush claim, and thus the reference needs to show teaching of at least one element per group.} of the set of processing tasks in one of the adapter device and an accelerator component {“provides load balancing of servers 106”, [0075].}, based on predefined configuration information {“configuration parameters” in device model 805, see Fig. 8, [0286].}  of the set of processing tasks {“in responding to requests from clients 102”, [0075].}, wherein the accelerator component is at least one of integrated with the adapter device  and coupled to the adapter device through a second bus interface {“network ports 266”, see Fig. 2a, [0122].} of the adapter device {“appliance 200”, see Figs. 1 and 2a.}, wherein the predefined configuration information is indicative of switching and routing behavior {“relating to the device properties, functions, function configuration parameters” of the switch, [0286].} of the virtual multi-layer network switch and includes policies {“authentication and authorization policies applied via a policy engine 195”, [0076].} for executing each of the set processing tasks in one of the adapter device and the accelerator component {“provides load balancing of servers 106”, [0075].}.
	Furthermore, Ganguli discloses wherein the accelerator component comprises a hardware accelerator {“embodied as an accelerator sled 1000”, see Fig. 10, [0064].}.
Tiwari and Ganguli are analogous art because they are from the same problem-solving area, method and systems for handling PCIe devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tiwari and Ganguli before him or her, to modify Tiwari’s “processor 262” and surrounding circuitry incorporating Ganguli’s “hardware accelerator” (see Fig. 10, [0064]).
The suggestion/motivation for doing so would have been to provide rack scale-based pod switch environment (e.g., a set of compute, network, storage, and/or other resources) may eliminate TOR switches, 
Therefore, it would have been obvious to combine Ganguli with Tiwari to obtain the invention as specified in the instant claim(s).

	Furthermore, Wang discloses deploying, by the processor, a first processing task instance corresponding to a first of the set of processing tasks for execution {“generate and issue commands to memory 1330”, see Fig. 13, [0078].} at the adapter device {“include an Ethernet adapter”, [0080].} based on first predefined configuration information of the set of processing tasks {“embedded as part of metadata that passed along from the network interface”, see Fig. 3, [0033].} and a second processing task instance corresponding to a second of the set of processing tasks for execution {“Bloom Filter representation of a key-data array”, [0030].} at an accelerator component {“database query offload” via offload engines, see Figs. 1 and 3,  [0031].} based on second predefined configuration information of the set of processing tasks {“hash table lookup procedure”, see Fig. 1 [0031].}, wherein the adapter device comprises a network interface card (NIC) {“network interface 1350”, see Fig. 13, [0080].} and the accelerator component comprises a hardware accelerator coupled {“lookup acceleration” via lookup engine, [0038].} to the adapter device through a second bus interface of the adapter device {bus interface “busses can include”, [0079], see Fig. 13.}.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tiwari/Ganguli and Wang before him or her, to modify Tiwari/Ganguli’s device incorporating Wang’s “hardware accelerator” (see Fig. 4).
The suggestion/motivation for doing so would have been to enhance Data lookup operations take place in a variety of contexts such as cloud computing, cloud storage, packet routing, and so forth. An important performance criteria in data lookup system design is the reduction of time from when a request for data is received to a time in which a response is provided (Wang [0002]).
Therefore, it would have been obvious to combine Wang with Tiwari/Ganguli to obtain the invention as specified in the instant claim(s).

	As per claim 2, the rejection of claim 1 is incorporated and Wang discloseswherein  predefined configuration information includes policies for executing the first and second processing tasks in either the adapter device and the accelerator component {“per VM interface traffic policing”, see Fig. 1, [0020].}.

	As per claim 3, the rejection of claim 1 is incorporated and Tiwari discloses wherein deploying the processing task instance comprises:
	checking whether the processing task instance is compatible {“a format compatible with the device 702”, [0294].} to be executed in one of the adapter device and the accelerator component {“one or more policies defined by the SDN controller 705”, [0294].}, based on the predefined configuration information {“causing the information corresponding to one or more policies”, [0294].}; 
	and selecting one of the adapter device and the accelerator component for deployment of the processing task instance, based on the checked compatibility {“The device 702 can then implement the policies defined by the SDN controller 705, and can process packets communicated between the client devices 710 and the servers 715 accordingly”, [0294].}.

	As per claim 4, the rejection of claim 1 is incorporated is incorporated and Tiwari discloses wherein each processing task instance is to execute a specific processing task from the set of processing tasks associated with the service {“the interface master may use an OSPF”, [0250].}.

	As per claim 5, the rejection of claim 1 is incorporated and Tiwari discloses further comprising, in response to receiving the service request, deploying a service container {“objects or dynamically generated objects [containers] served by the originating  in the adapter device, wherein the service container is to provide the service, wherein each processing task instance is managed by the service container {“objects or content processed and stored by the cache manager 232”, [0116].}.

	As per claim 6, the rejection of claim 1 is incorporated and Tiwari discloses further comprising:	determining computing resource requirements of the processing task instance based on the predefined configuration information {“enumeration of applications available to the client 102”, see Fig. 1, [0067].};
determining available computing resources of the accelerator component {“configuration parameters” in device model 805, see Fig. 8, [0286].}; 
	and in response to determining that the available computing resources of the accelerator component supports the computing resource requirements of the processing task instance, deploying the processing task instance in the accelerator component {“objects or dynamically generated objects [containers] served by the originating servers 106”, [0116].}.

	As per claim 7, the rejection of claim 1 is incorporated and Tiwari discloses wherein the set of processing tasks include processing operations for one of data packet processing and encryption based on Internet Protocol Security (IPSec), error-checking based on Transmission Control Protocol (TCP) {“TCP optimizations”, [0071].} and Internet Protocol version 4 (IPv4) checksum {“16 bytes , dynamic routing based on Border Gateway Protocol (BGP) and Open Shortest Path First (OSPF) {open shortest path first, OSPF, [0250].}, link aggregation based on Link Aggregation Control Protocol (LACP) {link aggregation protocol, [0250].}, multicast group management based on Internet Group Management Protocol (IGMP) and Protocol Independent Multicast (PIM) {“broadcast network”, [0060].}, network management based on Simple Network Management Protocol (SNMP) {“network stack 267”, see Fig. 2a, [0113].}, Virtual Local Area Network (VLAN) tagging and un-tagging {“VLANs to connect to different interfaces”, [0252].}, and a combination thereof.

	As per claim 8, the rejection of claim 1 is incorporated and Tiwari discloses wherein the wherein the service includes at least one of data packet processing and encryption, error checking, dynamic routing {“dynamic routing”, [0299].}, link aggregation, multicast group management, network management, deep packet inspection, and telemetry analysis {“computing device 100” (see Fig. 1E) which is in turn the host device “client 102” in Figure 1a, [0093].}.

	Referring to claim 9-17 are system claims reciting claim functional language corresponding to the method claim of claims 1-8, respectively, thereby rejected under the same rational as claims 1-8 recited above, inter alia, Tiwari discloses wherein the accelerator component is one of a Graphics Processing Unit (GPU) device {“Advanced Graphics Port”, see Fig. 1f, [0096].}, a Field Programmable Gated Array (FPGA) device {FPGA, [0117].}, and an Application Specific Integrated Circuit (ASIC) device {“ASIC”, [0307].}.

	Referring to claim 18-20 are computer readable medium claim reciting claim functional language corresponding to the method claim of claims 1-8, respectively, thereby rejected under the same rational as claims 1-8 recited above, inter alia, Tiwari discloses wherein the accelerator component is one of a Graphics Processing Unit (GPU) device {“Advanced Graphics Port”, see Fig. 1f, [0096].}, a Field Programmable Gated Array (FPGA) device {FPGA, [0117].}, and an Application Specific Integrated Circuit (ASIC) device {“ASIC”, [0307].}.
Response to Arguments  
Applicant’s arguments, filed on 08/12/2021, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 reference teaching at least one limitation recited in claim 1: US 20170187846 A1, US 20150370700 A1, US 20130097600 A1, US 20210232528 A1, US 20210117360 A1, and US 20170212784 A1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184






/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184